Case: 4:20-cr-00036-RLW Doc. #: 53 Filed: 10/21/20 Page: 1 of 19 PageID #: 1563




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION

      UNITED STATES OF AMERICA,                          )
                                                         )
           Plaintiff,                                    )
                                                         )
      v.                                                 ) No. 4:20 CR 36 RLW
                                                         )
      TIERNAN KELSHEIMER,                                )
         a.k.a. "roach696" and "Mike Hunt,"              )
                                                         )
           Defendant.                                    )

                                          GUILTYPLEAAGREEMENT

              Come now the parties and hereby agree, as follows:

     1.      PARTIES:

             The parties are the defendant TIERNAN KELSHEIMER, a.k.a. "roach696" and "Mike

     Hunt," represented by defense counsel Richard Sindel, and the United States of America

     (hereinafter "United States" or "Governmentj, represented by the Office of the United States

     Attorney for the Eastern District of Missouri. This agreement does not, and is not intended to,

     bind any governmental office or agency other than the United States Attorney for the Eastern

     District of Missouri. The Court is neither a party to nor bound by this agreement.

     2.      GUILTY PLEA:

             Pursuant to Rule l l{c)(l)(A), Federal Rules of Criminal Procedure, in exchange for the

     defendant's voluntary plea of guilty to Count I and Count II of the charge, the Government

     agrees that no further federal prosecution will be brought in this District relative to the

     defendant's Transportation and Possession of Child Pornography between January I, 2017, and

     April 28, 2017, of which the Government is aware at this time.
Case: 4:20-cr-00036-RLW Doc. #: 53 Filed: 10/21/20 Page: 2 of 19 PageID #: 1564




               In addition, the parties agree that the U.S. Sentencing Guidelines Total Offense Level

      analysis agreed to by the parties herein is the result of negotiation and led, in part, to the guilty

      plea. The parties further agree to recommend to the Court that it grant a downward

      variance and sentence the defendant to 87 months' imprisonment. Other than requesting that

      the Court sentence defendant to 87 months' imprisonment, the parties agree that neither party

      shall request a sentence above or below the U.S. Sentencing Guidelines range (combination of

      Total Offense Level and Criminal History Category) ultimately detennined by the Court

      pursuant to any chapter of the Guidelines, Title 18, United States Code, Section 3553, or any

      other provision or rule of law not addressed herein.

               The defendant knowingly and voluntarily waives any right, title, and interest in all items

      (including all data contained therein) seized by law enforcement officials during the course of

      their investigation, whether or not they are subject to forfeiture, and agrees not to contest the

      vesting of title of such items in the United States, including, but not limited to:

                i.    Dell Latitude E6500 notebook computer, serial no. JV8MWHI;

               ii.    Samsung Galaxy Express Prime mobile phone;

               iv.    Samsung Galaxy S4 mobile phone;

             v.       Samsung Galaxy S6 Active mobile phone;

             vi.      Samsung Galaxy S7 mobile phone, gold in color;

             vii.     Clear plastic tube containing four (4) micro SD cards; and

             viii.    Bag of miscellaneous documents including an AT&T Internet Services bill.

     The defendant agrees that said items may be disposed ofby law enforcement officials in any

     manner.




                                                        2
Case: 4:20-cr-00036-RLW Doc. #: 53 Filed: 10/21/20 Page: 3 of 19 PageID #: 1565




      3.      ELEMENTS:

              As to Count I. the defendant admits to knowingly violating Title United States Code 18,

      United States Code, Section 2252A(a)(l). and admits there is a factual basis for the plea and

      further fully understands that the elements of the crime of Transportation of Child Pornography

      which he admits to knowingly committing and for which he admits there is a factual basis are:

      (1) defendant knowingly transported (2) using any means or facility of interstate or foreign

      commerce, including by computer, (3) images of child pornography, (4) which were visual

      depictions where the production of such visual depictions involved the use of a minor engaging

      in sexually explicit conduct and such visual depictions were of a minor engaging in sexually

      explicit conduct.

             As to Count II, the defendant admits to knowingly violating Title 18. United States Code,

      Section 2252A(a)(S)(B). and admits there is a factual basis for the plea and further fully

     understands that the elements of the crime of Possession of Child Pornography which he admits

     to knowingly committing and for which he admits there is a factual basis are: (I) defendant

     knowingly possessed material that contained images of child pornography, (2) which were visual

     depictions where the production of such visual depictions involved the use of a minor engaging

     in sexually explicit conduct and such visual depictions were of a minor engaging in sexually

     explicit conduct. and (3) those images are contained on material that has been transported in

     interstate commerce.




                                                      3
Case: 4:20-cr-00036-RLW Doc. #: 53 Filed: 10/21/20 Page: 4 of 19 PageID #: 1566




       4.     FACl'S:

              The parties agree that the facts in this case are as follows and that the Government would

       prove these facts beyond a reasonable doubt if the case were to go to trial. These facts may be

      considered as relevant conduct pursuant to Section IB1.3:

              On January 31, 2017, an HSI agent located in the State of Pennsylvania, signed into an

      undercover Kik account. The agent observed Kik user "roach696" ("roach696" was later

      identified as the defendant) with a display name "Mike Hunt" had posted on January 29, 2017,

      child pornography images in the Kik Messenger chat group "Daddies And Their little Girls." The

      image files depicted sexually explicit conduct. Also, on January 29, 2017, defendant posted a

      specific Dropbox link in the Kik Messenger group. Using this link, the agent accessed a Dropbox

      folder that contained numerous file folders that contained video and images files of child

      pornography. The agent was able to download and save some of the files, including, but not

      limited to:

              a.     "3d0bc7c7-781 f-4ebc-9e36-d9df9ea5f303.jpg," a graphic image file that depicts,

              in part, a prepubescent minor female in a lascivious display of her genitals;

              b.     "4aab I544-474f-4978-b487-c342ad994c6dJpg," a graphic image tile that depicts,

              in part, a male engaged in inserting his penis into the mouth of a prepubescent minor

              female; and

             c.      "392ee7 l-3c65-4b 14-8549-0c83 Ib8632adJpg," a graphic image file that depicts,

              in part, a prepubescent minor female's face with liquid on her face and a male's penis.

             The agent sent a subpoena to Kik to identify the user "roach696" with a display name

      "Mike Hunt." Kik responded to the subpoena apd provided, among other things, the email

      address associated with the account: raysherbutte@yahoo.com, and the IP addresses associated


                                                       4
Case: 4:20-cr-00036-RLW Doc. #: 53 Filed: 10/21/20 Page: 5 of 19 PageID #: 1567




      with defendant's activity of sharing child pornography images and the Dropbox link. The agent

      then sent additional subpoenas to AT&T to identify to whom the IP addresses were assigned.

      The subscriber was identified as the defendant who was located in the Eastern District of

      Missouri.

              The case was assigned to Special Agent QuiM. After reviewing the infonnation provided

      by the Pennsylvania agent, and conducting his own investigation, SA Quinn applied for and

      received a valid federal search warrant on April 21. 2017. The search warrant was lawfully and

      properly executed at defendant's residence on April 28, 2017. Defendant was present when the

      search wanant was executed and agreed to talk with the agents.

              After being advised of his Miranda rights, and knowingly and voluntarily waiving those

      rights, defendant said that he accessed the internet using his cell phone, a Samsung phone. He

      said the he subscribes to AT&T for internet access. He said that the cell phone was in his

      grandmother's name, Gloria Sherbutte. Sherbutte is the same name used in the Yahoo! email

      account associated with the defendant's Kik account: raysherbutte@yahoo.com. Defendant told

      the agents that he used the Internet to research snakes because he raises and sells ball pythons.

      Defendant also admitted that he used the Kik app, but deleted it after getting together with his

      girlfriend. When asked if knew why the agents were there, he said, "I've got an idea." Defendant

      then invoked his right to counsel and all questioning stopped.

             During the execution of the search warrant, agents seized several electronically related

     devices including: 1) Dell Latitude E6S00 notebook computer, serial no. JV8MWH I; 2)

     Samsung Galaxy Express Prime mobile phone; 3) Apple iPhone model no. a1660; 4) Samsung

     Galaxy S4 mobile phone; 5) Samsung Galaxy S6 Active mobile phone; 6) Samsung Galaxy S7

     mobile phone, gold in color; 7) Clear plastic tube containing four (4) micro SD cards (these


                                                      5
Case: 4:20-cr-00036-RLW Doc. #: 53 Filed: 10/21/20 Page: 6 of 19 PageID #: 1568




      devices were seized from defendant's gun safe); 8) Bag of miscellaneous documents including

      an AT&T Internet Services bi11. The iPhone belonged to defendant's girlfriend and was returned

     to her.

               The seized evidence was later forensically analyzed by a qualified forensic examiner. The

     examiner found the following:

               1.      Defendant's Samsung Galaxy Express Prime was produced in China and therefore

     traveled in interstate and foreign commerce. It contained five image files and two video files of

     child pornography. Examples of the files are:

               a)      "6Sb32eb9-dbb3-4a21-8cc3-772cfa873c3a.jpg," a graphic image file that depicts,

               in part, a prepubescent female child in a pink shirt and dark pink socks that is naked from

               the waist down and it appears that her finger is partially inserted into her vagina; and

               b)      "videol9.mov," a graphic video file that depicts, in part, an adult female

               perfonning oral sex on a toddler who is a prepubescent minor female.

               2.      Defendant's SanDisk Ultra Plus MicroSD Card was produced outside the state of

     Missouri and, therefore, traveled in interstate and foreign commerce. It contained 139 files that

     depicted child pornography. Examples of the files are:

               a)     "d63d9f42-c4af-4dde-a36e-e260e0253471Jpg," a graphic image file that depicts,

               in part, a nude toddler, a prepubescent minor female, and a female rubbing the genital

               area of the toddler; and

               b)     "80441024-e7e0-4966-968d-4la9efdf9ae0.mp4," a graphic video file that depicts,

               in part, a compilation of videos that show males engaged in various sexual acts, including

               oral and vaginal penetration, with female infants, toddlers, and prepubescent children.




                                                        6
     Case: 4:20-cr-00036-RLW Doc. #: 53 Filed: 10/21/20 Page: 7 of 19 PageID #: 1569
,:




                  3.        Defendant's Samsung EVO MicroSD card was produced outside the state of

           Missouri and traveled in interstate and foreign commerce. The MicroSD contained 124 files that

           contained child pornography. One example is "80441024-e7e0-4966-968d-4la9efdfl)ae0.mp4," a

           graphic video file that depicts, in part, a compilation of videos that show males engaged in

           various sexual acts, including oral and vaginal penetration, with female infants, toddlers, and

           prepubescent children.

                  4.        Defendant's Samsung EVO 64GB MicroSD card was produc~ outside the state

           of Missouri and, therefore, traveled in interstate and foreign commerce. It contained 274 files

           that depicted child pornography. Two examples of the files are:

                  a)        "imgsrc.ru_S17l2736pDl.jpg," a graphic image file that depicts, in part, nude

                  toddler, a bound prepubescent minor female in a lascivious display of her genitals; and

                  b)        "imgsrc.ru_S 11 S9931 hJvJpg," a graphic image file that depicts, in part, a male

                  inserting his penis into the anus and mouth of a female toddler, a prepubescent minor

                  female.

                  On September 14, 2017, SA Quinn also applied for and received a valid federal search

          warrant for the Dropbox account that defendant shared during the chat. The search warrant was

          properly and lawfully executed and Dropbox provided the files that depicted child pornography.

          The files were organized in folders such as: girl vids, kid, kid (2), pthc, pthc vids, Young vids,

          and others. The folder "pthc" contained child pornography images including, but not limited to:

                  a)     "3d0bc7c7-781 f-4ebc-9e36-d9df9eaS f303 Jpg;"

                  b)     "4aab1S44-474f-4978-b487-c342ad994c6d.jpg;" and

                 c)      "392ee71-3c6S-4b14-8S49-0c83 I b8632adJpg."




                                                             7
Case: 4:20-cr-00036-RLW Doc. #: 53 Filed: 10/21/20 Page: 8 of 19 PageID #: 1570




      These are some of the images that the Pennsylvania HSI agent downloaded from the Dropbox

      link that defendant shared during the Kik chat.

             Summary

             In summary, and as the defendant now admits, between January 1, 2017, and February

     28, 2017, within the Eastern District of Missouri, defendant knowingly transported to an

      undercover agent in Pennsylvania via the Internet and Dropbox, files that contained images of

     child pornography including, but not limited to: "3d0bc7c7-781f-4ebc-9e36-d9df9ea5f303.jpg,"

     "4aab l 544-474f-4978-b487-c342ad994c6dJpg," and "392ee7 l-3c65-4b 14-8549-

     0c83 l b8632adjpg."

             Additionally, between January 1, 2017, and April 28, 2017, within the Eastern District of

     Missouri, defendant knowingly possessed on his SanDisk Ultra Plus MicroSD card, a Samsung

     MicroSD card, and Samsung Galaxy Express Prime cell phone, all of which traveled in interstate

     and foreign commerce, files that contained images of child pornography, including, but not

     limited to: "65b32eb9-dbb3-4a2 l-8cc3-772cfa873c3ajpg," "video 19.mov," "d63d9f42-c4af-

     4dde-a36e-e260e0253471 jpg," "80441024-e7e0-4966-968d-4 Ia9efdf9ae0.mp4,"

     "im~rc.ru_S1712736pDljpg," and "im~rc.ru_Sl 15993lhJv.jpg."

             Defendant possessed more than 600 images of child pornography where each video file is

     considered to be the equivalent of75 images. Some of the images depicted prepubescent minor

     children engaged in sexually explicit conduct, and some depicted sadistic or masochistic

     conduct, or other acts of violence.

            The internet is a computer communications network using interstate and foreign lines to

     transmit data streams, including data streams used to store, transfer and receive graphic files.

     The internet is a means and facility of interstate and foreign commerce.


                                                        8
Case: 4:20-cr-00036-RLW Doc. #: 53 Filed: 10/21/20 Page: 9 of 19 PageID #: 1571




      S.      STATUTORY PENALTIES:

              As to Count I, the defendant fully understands that the maximum possible penalty

      provided by law for the crime of Transportation of Child Pornography to which the defendant is

      pleading guilty is imprisonment of not more than 20 years, and a fine of not more than $250,000.

      The Court may also impose a period of supervised release of not more than life years and not less

      than five years. The defendant fully understands that the crime to which a guilty plea is

      being entered, Transportation of Child Pornography, requires a mandatory minimum term

      of imprisonment of at least rave yean.

              As to Count II, the defendant fully understands that the maximum possible penalty

      provided by law for Possession of Child Pornography, the crime to which the defendant is

      pleading guilty, is imprisonment of not more than 20 years, a fine of not more than $250,000, or

      both such imprisonment and fine. The Court shall also impose a period of supervised release of

      not less than five years nor more than life.

             The defendant understands that the Court may impose the sentences to run consecutively

      (one after the other), or concurrently (at the same time).

      6.     U.S. SENTENCING GUIDELINES: 2018 MANUAL:

             The defendant understands that this offense is affected by the U.S. Sentencing Guidelines

      and the actual sentencing range is detennined by both the Total Offense Level and the Criminal

      History Category. The parties agree that the following are the U.S. Sentencing Guidelines Total

      Offense Level provisions that apply. The parties also agree that the offenses group.

             a.      Chapter 2 Offense Conduct: All counts group under §3D1.2.

                     (1)     Base Offense Level: The parties agree that the base offense level is 22, as

     found in Section 2G2.2(a)(2).


                                                       9
Case: 4:20-cr-00036-RLW Doc. #: 53 Filed: 10/21/20 Page: 10 of 19 PageID #: 1572




                      (2)     Specific Offense Characteristics: The parties agree that the following

       Specific Offense Characteristics apply:

                      (a)     Two (2) levels should be added pursuant to §2G2.2(b)(2), because the

                              "material involved a prepubescent minor or a minor who had not attained

                             the age of 12 years;"

                      (b)    Two (2) levels should be added pursuant to §2O2.2(b)(3)(F), because

                             defendant knowingly engaged in the distribution of the images;

                      (c)    Four (4) levels should be added pursuant to §2O2.2(b)(4), because the

                             "offense involved material that portrays (A) sadistic or masochistic

                             conduct or other depictions of violence; [and) (b) sexual abuse or

                             exploitation of an infant or toddler;"

                      (d)    Two (2) levels_should be added pursuant to §2O2.2(b)(6), because the

                             offense involved the use of a computer or an interactive computer service

                             for the possession, transmission, receipt, or distribution of the material, or

                             for accessing with the intent to view the material;" and

                     (e)     Five (5) levels should be added pursuant to §2O2.2(b)(7)(D), because the

                             offense involved "600 or more images" of child pornography.

              b.     Chapter 3 Adiustments;

                     (1) Acceptance of Responsibility: The parties agree that three levels should be

      deducted pursuant to Section 3El.l(a) and (b), because the defendant has clearly demonstrated

      acceptance of responsibility and timely notified the government of the defendant's intention to

      plead guilty. The parties agree that the defendant's eligibility for this deduction is based upon

      infonnation presently known. If subsequent to the taking of the guilty plea the government


                                                       10
Case: 4:20-cr-00036-RLW Doc. #: 53 Filed: 10/21/20 Page: 11 of 19 PageID #: 1573




       receives new evidence of statements or conduct by the defendant which it believes are

       inconsistent with defendant's eligibility for this deduction, the government may present said

      evidence to the court, and argue that the defendant should not receive all or part of the deduction

      pursuant to Section 3E1. I, without violating the plea agreement.

                      (2)    Other Adiustments: The parties agree that the following additional

      adjustments apply: none.

              e.     Estimated Total Offense Level: The parties estimate that the Total Offense

      Level is thirty-four (34). The parties further agree to recommend to the Court that it grant a

      downward variance and sentence the defendant to 87 months' imprisonment.

              f.     Criminal History: The determination of the defendant's Criminal History

      Category shall be left to the Court. Either party may challenge, before and at sentencing, the

      finding of the Presentence Report as to the defendant's criminal history and the applicable

      category. The defendant's criminal history is known to the defendant and is substantially

      available in the Pretrial Services Report.

             g.      Effect of Parties' U.S. Sentencing Guidelines Analysis: The parties agree that

      the Court is not bound by the Guidelines analysis agreed to herein. The parties may not have

      foreseen all applicable Guidelines. The Court may, in its discretion, apply or not apply any

      Guideline despite the agreement herein and the parties shall not be permitted to withdraw from

      the plea agreemenL

      7.     WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

             a.      Appeal: The defendant has been fully apprised by defense counsel of the

      defendant's rights concerning appeal and fully understands the right to appeal the sentence under

      Title 18, United States Code, Section 3742.


                                                      11
Case: 4:20-cr-00036-RLW Doc. #: 53 Filed: 10/21/20 Page: 12 of 19 PageID #: 1574




                      (l)      Non-Sentencing Issues: The parties waive all rights to appeal all non-

      jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial

      motions, discovery and the guilty plea, the constitutionality of the statute(s) to which defendant

      is pleading guilty and whether defendant,s conduct falls within the scope of the statute{s).

                     (2)       Sentencing luues: In the event the Court accepts the plea, accepts the

      U.S. Sentencing Guidelines Total Offense Level agreed to herein, and, after determining a

      Sentencing Guidelines range, sentences the defendant within or below that range, then, as part of

      this agreement, the defendant hereby waives all rights to appeal all sentencing issues other than

      Criminal History, but only if it affects the Base Offense Level or Criminal History Category.

      Similarly, the Government hereby waives all rights to appeal all sentencing issues other than

      Criminal History, provided the Court accepts the plea, the agreed Total Offense Level and

      sentences the defendant within or above that range.

              b.     Habeas Corpus: The defendant agrees to waive all rights to contest the

      conviction or sentence in any post-conviction proceeding, including one pursuant to Title 28,

      United States Code, Section 2255, except for claims of prosecutorial misconduct or ineffective

      assistance of counsel.

             C.      Right to Records: The defendant waives all rights, whether asserted directly or

      by a representative, to request from any department or agency of the United States any records

      pertaining to the investigation or prosecution of this case, including any records that may be

      sought under the Freedom of Information Act, Title 5, United States Code, Section 522, or the

      Privacy Act, Title 5, United States Code, Section 552(a).




                                                       12
Case: 4:20-cr-00036-RLW Doc. #: 53 Filed: 10/21/20 Page: 13 of 19 PageID #: 1575




      8.      OTHER:

              a.      Disclosures Required by the United States Probation Office: The defendant

      agrees to truthfully complete and sign fonns as required by the United States Probation Office

      prior to sentencing and consents to the release of these forms and any supporting documentation

      by the United States Probation Office to the Government.

              b.      Civil or Administrative Actions not Barred; Effect on Other Governmental

      Agencies: Nothing contained herein limits the rights and authority of the United States to take

      any civil. tax, immigration/deportation or administrative action against the defendant.

              c.      Supervised Release: Pursuant to any supervised release term, the Court will

      impose standard conditions upon the defendant and may impose special conditions related to the

      crime defendant committed. Some of these special conditions may include that defendant not

      possess a computer or internet access, that defendant not have contact with minors without the

      authorization of the Probation Officer, that defendant participate in sexual offender counseling

      and that defendant not maintain a post office box. In addition, as a condition of supervised

      release, defendant shall initially register with the state sex offender registration in Missouri, and

      shall also register with the state sex offender registration agency in any state where defendant

      resides, is employed, works, or is a student. as directed by the Probation Officer. The defendant

      shall comply with all requirements of federal and state sex offender registration laws.

              These and any other special conditions imposed by the Court will be restrictions with

      which defendant will be required to adhere. Violation of the conditions of supervised release

      resulting in revocation may require the defendant to serve a term of imprisonment equal to the

      length of the term of supervised release, but not greater than the tenn set forth in Title I 8, United




                                                       13
    Case: 4:20-cr-00036-RLW Doc. #: 53 Filed: 10/21/20 Page: 14 of 19 PageID #: 1576
.



          States Code, Section 3583(e)(3), without credit for the time served after release. The defendant

          understands that parole has been abolished.

                 d.      Mandatory Special Assessment: Pursuant to Title 18, United States Code,

          Section 3013, the Court is required to impose a mandatory special assessment of $100 per count

          for a total of $200, which the defendant agrees to pay at the time of sentencing. Money paid by

          the defendant toward any restitution or fine imposed by the Court shall be first used to pay any

          unpaid mandatory special assessment.

                 Pursuant to Title 18, United States Code, Section 3014, for offenses occurring on or after

          May 29, 201S, and before September 30, 2021, the Court is required to impose an assessment of

          $5,000 on any non-indigent defendant convicted of an offense under -

                         (I)    Chapter 77 (relating to peonage, slavery, and trafficking in persons,
                                including, but not limited to, 18 U.S.C. § 1591 (Sex trafficking of children
                                by force, fraud, or coercion));

                         (2)    Chapter 109A (relating to sexual abuse);

                         (3)    Chapter 110 (relating to sexual exploitation and other abuse of children,
                                including, but not limited to, 18 U.S.C. §225 I(a) (production of child
                                pornography) and 18 U.S.C. § 2252A (transportation, distribution, receipt,
                                possession, or access with the intent to view child pornography));

                         (4)    Chapter 117 (relating to transportation for illegal sexual activity and
                                related crimes, including, but not limited to, 18 U.S.C. § 2422(b)
                                (enticement of a child) and 18 U.S.C. § 2423 (transportation of minors));
                                or

                        (5)     Section 274 of the Immigration and Nationality Act (8 U.S.C. 1324)
                                (relating to human smuggling), unless the person induced, assisted, abetted
                                or aided only an individual who at the time of such action was the alien's
                                spouse, parent, son, or daughter (and no other individual) to enter the
                                United States in violation of the law.



                                                         14
Case: 4:20-cr-00036-RLW Doc. #: 53 Filed: 10/21/20 Page: 15 of 19 PageID #: 1577




              The assessment imposed under 18 U.S.C. § 3014 is in addition to the mandatory special

       assessment imposed under 18 U.S.C. § 3013.

              e.      Possibility of Detention; The defendant shall be subject to immediate detention

       pursuant to the provisions of Title 18, United States Code, Section 3143.

              f.      Fines, Restitution and Costs of Incarceration and Supervision: The Court may

       impose a fine, restitution (in addition to any penalty authorized by law), costs of incarceration

      and costs of supervision. The defendant agrees that any tine or restitution imposed by the Court

      will be due and payable immediately. Pursuant to Title 18, United States Code, Sections 3663A

      and 2259, an order of restitution is mandatory for all crimes listed in Sections 3663A(c) and

      2259. Regardless of the Count of conviction, the amount of mandatory restitution imposed shall

      include all amounts allowed by Sections 3663A(b) and 2259 and the amount of loss agreed to by

      the parties, including all relevant conduct loss. The defendant agrees to provide full restitution to

      all victims of all charges in the indictment without regard to the count or counts to which the

      defendant has agreed to plead guilty. Under Section 2259(c)(3), the minimum amount of

      restitution per victim for each count of conviction is $3000 for crimes occurring on and after

      December 7,2018.

              g.     Forfeiture: The defendant knowingly and voluntarily waives any right, title, and

      interest in all items seized by law enforcement officials during the course of their investigation,

      whether or not they are subject to forfeiture, and agrees not to contest the vesting of title of such

      items in the United States. The defendant agrees that said items may be disposed of by law

      enforcement officials in any manner.




                                                       IS
Case: 4:20-cr-00036-RLW Doc. #: 53 Filed: 10/21/20 Page: 16 of 19 PageID #: 1578




       ,.      ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANrs RIGHTS:

               In pleading guilty, the defendant acknowledges. fully understands and hereby waives his

       rights. including but not limited to: the right to plead not guilty to the charges; the right to be

       tried by a jury in a public and speedy trial; the right to file pretrial motions, including motions to

       suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to

      require the Government to prove the elements of the offenses charged against the defendant

       beyond a reasonable doubt; the right not to testify; the right not to present any evidence; the right

       to be protected from compelled self-incrimination; the right at trial to confront and cross-

      examine adverse witnesses; the right to testify and present evidence and the right to compel the

      attendance of witnesses. The defendant further understands that by this guilty plea. the defendant

      expressly waives all the rights set forth in this paragraph.

              The defendant fully understands that the defendant has the right to be represented by

      counsel, and if necessary. to have the Court appoint counsel at trial and at every other stage of

      the proceeding. The defendant's counsel has explained these rights and the consequences of the

      waiver of these rights. The defendant fully understands that. as a result of the guilty plea. no trial

      will, in fact. occur and that the only action remaining to be taken in this case is the imposition of

      the sentence.

              Defendant understands that by pleading guilty. defendant will be subject to federal and

      state sex offender registration requirements, and that those requirements may apply for life. The

      defendant understands that defendant must keep said registrations current, shall notify the state

      sex offender registration agency or agencies of any changes to defendant's name, place of

      residence, employment, or student status, or other relevant infonnation. Defendant shall comply

      with requirements to periodically verify in person said sex offender registration infonnation.


                                                        16
Case: 4:20-cr-00036-RLW Doc. #: 53 Filed: 10/21/20 Page: 17 of 19 PageID #: 1579




       Defendant understands that defendant will be subject to possible federal and state penalties for

      failure to comply with any such sex offender registration requirements. If defendant resides in

      Missouri following release from prison, defendant will be subject to the registration requirements

      of Missouri state law. Defendant further understands that, under 18 U.S.C. § 4042(c), notice will

      be provided to certain law enforcement agencies upon release from confinement following

      conviction. Defense counsel has advised the defendant of the possible sex offender registration

      consequences resulting from the plea.

              Defendant knowingly and voluntary waives any rights and defenses defendant may have

      under the Excessive Fines Clause of the Eight Amendment to the United States Constitution to

      the forfeiture of property in this proceeding or any related civil proceeding, special or other

      assessment, and any order of restitution.

              If the defendant is not a U.S. citizen, the guilty plea could impact defendant's

      immigration status or result in deportation. In particular, if any crime to which defendant is

      pleading guilty is an "aggravated felony" as defined by Title 8, United States Code, Section

      110 I(a)(43), removal or deportation is presumed mandatory. Defense counsel has advised the

      defendant of the possible immigration consequences, including deportation, resulting from the

      plea.

              The defendant is fully satisfied with the representation received from defense counsel.

      The defendant has reviewed the Government's evidence and discussed the Government's case

      and all possible defenses and defense witnesses with defense counsel. Defense counsel has

      completely and satisfactorily explored all areas which the defendant has requested relative to the
      Government's case and any defenses.




                                                      17
Case: 4:20-cr-00036-RLW Doc. #: 53 Filed: 10/21/20 Page: 18 of 19 PageID #: 1580




      10.     VOLUNTARY NATURE OF THE GUILTY PLEA AND PLEA AGREEMENT:

              This document constitutes the entire agreement between the defendant and the

      Government, and no other promises or inducements have been made, directly or indirectly. by

      any agent of the Government, including any Department of Justice attorney, concerning any plea

      to be entered in this case. In addition, the defendant states that no person has, directly or

      indirectly, threatened or coerced the defendant to do or refrain from doing anything in

      connection with any aspect of this case, including entering a plea of guilty.

              The defendant acknowledges having voluntarily entered into both the plea agreement and

      the guilty plea. The defendant further acknowledges that this guilty plea is made of the

      defendant's own free will and that the defendant is, in fact, guilty.

      11.    CONSEQUENCES OF POST-PLEA MISCONDUCT:

             After pleading guilty and before sentencing, if defendant commits any crimes. other than

      minor traffic offenses, violates any conditions of release that results in revocation, violates any

      term of this guilty-plea agreement, intentionally provides misleading. incomplete or untruthful

      information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its

      option, may be released from its obligations under this agreement. The Government may also, in

      its discretion. proceed with this agreement and may advocate for any sentencing position

      supported by the facts, including but not limited to obstruction ofjustice and denial of

      acceptance of responsibility.

      12.    NO RIGHT TO WITHDRAW GUILTY PLEA:
             Pursuant to Rule l l(c) and (d), Federal Rules of Criminal Procedure, the defendant

      understands that there will be no right to withdraw the plea entered under this agreement, except




                                                       18
            Case: 4:20-cr-00036-RLW Doc. #: 53 Filed: 10/21/20 Page: 19 of 19 PageID #: 1581
        .




                  where the Court rejects those portions of the plea agreement which deal with charges the

                  Government agrees to dismiss or not to br-ing.



                   I 0-   ¥·:lD;...o
                          Date




                   ;!J-(t;,- Z 02- U
                          Date                                          ~~=
                                                                         lERNAN KELSHEIMER




                                                                        RICHARD SINDEL
                                                                        Attorney for Defendant




                                                                   19




I
ll, _
